UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1208



MALCOLM L. BAZZIE,

                Petitioner,

          v.


EASTERN ASSOCIATED COAL CORPORATION;         DIRECTOR,    OFFICE   OF
WORKERS’ COMPENSATION PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0357-BLA)


Submitted:   October 10, 2008                Decided:    November 7, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Malcolm L. Bazzie, Petitioner Pro Se. Laura Metcoff Klaus, Mark
Elliott Solomons, GREENBERG TRAURIG, Washington, D.C.; Michelle
Seyman Gerdano, Patricia May Nece, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Malcolm L. Bazzie seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of Bazzie’s petition for modification of a decision that

denied black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we deny the petition for the reasons stated by the

Board.    See   Bazzie   v.   Eastern    Associated   Coal   Corp.,   No.

07-0357-BLA (B.R.B. Jan. 4, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                       PETITION DENIED




                                 - 2 -